         Case 7:16-cr-00832-KMK Document 176 Filed 11/14/19 Page 1 of 2

                                   ANTHONY L. RICCO
                                         Attornry At Law
                                   20 VESEY STREET, SUITE 400
                                  NEW YORK, NEW YORK 10007
                                TEL. (212) 791-3919 FAX. (212) 791-3940



November 13, 2019

BY FACSIMILE:

Hon. Kenneth M. Karas
United States District Court Judge
Southern District of New York
The Hon. Charles L. Brieant Jr.
Federal Building and Courthouse
300 Quarropas Street
White Plains, New York 10601-4150

       Re: United States v. Nicholas Tartaglione, Docket No. S416 Cr. 832 (KMK)

Dear Judge Karas:

       At some point in this case, individuals will be held accountable for their statements made

and actions taken in connection with the representation of Nicholas Tartaglione. There is "no back

and forth." Michael Bachrach and other counsel find themselves compelled to write to the court,




-
          Case 7:16-cr-00832-KMK Document 176 Filed 11/14/19 Page 2 of 2
       A request for continuance was made to set the- tri.al-date and for a penalty-phase motion

scheduled because one is required, despite the good faith effort by many of us to comply with

schedule set by the court. If there was a defense agreement, naturally we would have simply filed,

as all the work and preparation needed to reach that point has already been done. All the rest of

what is being presented is
                                                                                                 -
        At this juncture, it is requested on behalf of Nicholas Tartaglione that the request for a

continuance is granted sine die, that, under the circumstances of this case, that the court designate this

death authorized case complex, if not already done so, pursuant to 18 U.S.C. § 3161(h)(7)(B)(ii), and

that we move forward toward the Curcio inquiry in this case -




        Finally, we respectfully request that this application and the related proceedings that follow

be held ex pane and under seal to avoid revealing information that could adversely impact the

defendant and prejudice his penalty phase investigation and presentation. 1

                                                 Respectfully submitted,




                                                 Anthony L. Ricco, Esq.




cc: A.U.S.A. Maurene Corney (Redacted)
    A.U.S.A. Jason Swergold

     All defense counsel.




                                                    I
